AllianzGI Convertible & Income Fund II Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on July 19, 2012.Common/Preferred shareholders voted as indicated below: AffirmativeWithheld Authority Re-election of Hans W. Kertess – Class III to serve until the Annual51,809,269 1,827,349 Meeting for the 2015-2016 fiscal year Re-election of John C. Maney† - Class III to serve until the Annual51,904,821 1,731,797 Meeting for the 2015-2016 fiscal year The other members of the Board of Trustees at the time of the meeting, namely Ms. Deborah A. DeCotis and Messrs. Bradford K. Gallagher, James A. Jacobson*, William B. Ogden, IV and Allan Rappaport* continue to serve as Trustees. †Interested Trustee *Preferred Shares Trustee
